      Case 9:18-cv-00762-GTS-CFH Document 95 Filed 01/25/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

SHELDON COOPER, JR.,

                              Plaintiff,
                                                             9:18-CV-0762
v.                                                           (GTS/CFH)

D. DeGRAFF, Sgt. Greene Corr. Fac.; J. STANTON,
C.O., Cayuga Corr. Fac.; K. CASHIN, C.O., Cayuga
Corr. Fac.; K. COREY, C.O., Cayuga Corr. Fac.;
SGT. SMITH, Sgt., Cayuga Corr. Fac., f/k/a as
John Doe #2; SGT. SEYMOUR, Sgt., Cayuga Corr.
Fac.,f/k/a as John Doe #4; C.O. PAYNE, C.O., Cayuga
Corr. Fac., f/k/a as John Doe #5; C.O. WITHERS,
C.O. Cayuga Corr. Fac., f/k/a as John Doe #1; KIM
RANDOLPH, Nurse, Cayuga Corr. Fac., f/k/a as
John Doe #2; and DANIEL P. WALAWENDER,
Watch Commander, Cayuga Corr. Fac.,

                              Defendants.

_____________________________________________

APPEARANCES:                                                 OF COUNSEL:

SHELDON COOPER, JR., 16-A-5117
  Plaintiff, Pro Se
Downstate Correctional Facility
Box F
Fishkill, NY 12524

HON. LETITIA JAMES                                           KONSTANDINOS D. LERIS, ESQ.
Attorney General for the State of New York                   Assistant Attorney General
  Counsel for Defendants
The Capitol
Albany, New York 12224

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Sheldon
      Case 9:18-cv-00762-GTS-CFH Document 95 Filed 01/25/21 Page 2 of 4




Cooper, Jr. (“Plaintiff”) against the above ten employees of the New York State Department of

Corrections and Community Supervision (“Defendants”) pursuant to 42 U.S.C. § 1983 and the

First and Eighth Amendments of the United States Constitution, are (1) Defendants’ motion for

summary judgment and (2) United States Magistrate Judge Christian F. Hummel’s Report-

Recommendation recommending that Defendants’ motion be granted with respect to Plaintiff’s

First Amendment retaliation claims asserted against Defendants Walawender, DeGraff, Smith,

Seymour, Stanton, Cashin, Corey, Payne, Withers, and Randolph. (Dkt. Nos. 84, 93.)

Specifically, Magistrate Judge Hummel recommended that Plaintiff’s First Amendment

retaliation claims asserted against those Defendants be dismissed with prejudice on three

alternative grounds: (a) abandonment of the claims due to Plaintiff’s failure to respond to

Defendants’ motion; (b) Plaintiff’s failure to exhaust his administrative remedies related to all

First Amendment retaliation claims except the one against Defendant DeGraff; and (c) the

absence of a genuine issue of material fact as to the merits of Plaintiff’s First Amendment

retaliation claims. (Dkt. No. 93.) Neither party has filed an objection to the Report-

Recommendation, and the deadline by which to do so has expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge

Hummel’s thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Hummel employed the proper standards, accurately recited


       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal

                                                 2
      Case 9:18-cv-00762-GTS-CFH Document 95 Filed 01/25/21 Page 3 of 4




the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein, Defendants’ motion for

summary judgment is granted with respect to Plaintiff’s First Amendment retaliation claims

asserted against Defendants Walawender, DeGraff, Smith, Seymour, Stanton, Cashin, Corey,

Payne, Withers, and Randolph, and Plaintiff’s First Amendment retaliation claims asserted

against Defendants Walawender, DeGraff, Smith, Seymour, Stanton, Cashin, Corey, Payne,

Withers, and Randolph are dismissed with prejudice.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Hummel’s Report-Recommendation (Dkt. No. 93) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Defendants’ motion for summary judgment (Dkt. No. 84) is

GRANTED with respect to Plaintiff’s First Amendment retaliation claims asserted against

Defendants Walawender, DeGraff, Smith, Seymour, Stanton, Cashin, Corey, Payne, Withers, and

Randolph; and it is further

       ORDERED that Plaintiff’s First Amendment retaliation claims asserted against

Defendants Walawender, DeGraff, Smith, Seymour, Stanton, Cashin, Corey, Payne, Withers, and

Randolph are DISMISSED with prejudice and it is further

       ORDERED that Plaintiff’s Eighth Amendment claims for use of excessive force and

failure to intervene against Defendants Smith and Cashin SURVIVE Defendants’ motion.2


quotation marks omitted).
       2
              Although Defendants initially argued in their motion that these Eighth
Amendment claims should be dismissed for failure to exhaust all available administrative
remedies because Plaintiff had not received a decision from the Central Office Review

                                                 3
      Case 9:18-cv-00762-GTS-CFH Document 95 Filed 01/25/21 Page 4 of 4




Dated: January 25, 2021
       Syracuse, New York




Committee (“CORC”), Defendants subsequently explicitly abandoned this argument based on the
Second Circuit’s intervening decision in Hayes v. Dahkle, 976 F.3d 259 (2020), in which Second
Circuit held that, “because DOCCS Inmate Grievance Procedure imposes a mandatory deadline
for the CORC to respond, an inmate exhausts administrative remedies when he follows the
procedure in its entirety but the CORC fails to respond within the 30 days it is allocated under
the regulations.” Hayes, 976 F.3d at 270. Thus, as Magistrate Judge Hummel found,
Defendants’ failure to make any argument about the merits of the Eighth Amendment claims
against Defendants Smith and Cashin means that Defendants’ motion does not provide any basis
for this Court to review the merits of those claims at this time. (Dkt. No. 93, at 9 n.6 [Report-
Recommendation filed Nov. 9, 2020].)

                                               4
